1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                ----oo0oo----

11

12   UNITED STATES OF AMERICA,              No. 2:19-cv-871 WBS CKD
13                  Plaintiff,

14       v.                                 ORDER
15   ALFRED HARDING; CAPITAL
     INVESTMENTS TRUST; MALISA
16   HARDING, a.k.a. MALISA DE OCHOA;
     and SISKIYOU COUNTY;
17
                    Defendants.
18

19

20                                ----oo0oo----
21             Defendant Alfred Harding’s Motion for Explanation
22   (Docket No. 15) is DENIED.    No explanation of the court’s orders
23   is required.    Defendant’s default was entered on August 20, 2019.
24   (Docket No. 10.)    The record speaks for itself.
25   Dated:   October 2, 2019
26
27

28
                                        1
